Citation Nr: 0104744	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound, left tympanic membrane 
perforation, non-suppurative. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.
The Board notes that the veteran originally requested a local 
hearing at the RO in his January 2000 substantive appeal.  
However, he withdrew that hearing request in February 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The results of the veteran's December 1998 VA audiology 
examination reveals Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.  The audiology 
evaluation in April 2000 reveals Level II hearing loss in 
both ears.    

3.  The veteran reports having discharge from the left ear 
about twice a year and being susceptible to left ear 
infections after swimming.  The December 1998 VA otology 
examination shows a perforated tympanic membrane and a chalky 
white exudate.  Private physical examination in September 
1999 was normal.    
 

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2000); 38 C.F.R. § 
4.87, Diagnostic Code 6100 (1998).

2.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound, left tympanic membrane 
perforation, non-suppurative, have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6211 (2000); 
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

In an October 1969 rating decision, the RO established 
service connection for residuals of fragment wounds to the 
right leg with neuropathy, the right mastoid, and left 
tympanic membrane.  It assigned a convalescent rating of 50 
percent.  In a June 1970 rating action, the RO separated the 
disabilities.  It awarded a noncompensable (zero percent) 
rating for scars, residuals of a shell wound to the neck, 
post-operative right mastoid, and perforated left tympanic 
membrane, with deafness.  

In December 1998, the veteran submitted a claim for an 
increased rating for his bilateral ear disorders and hearing 
loss.  In connection with that claim, he underwent a VA 
otology examination in December 1998.  He related having a 
hearing problem for many years.  He had trouble hearing 
people speak.  The veteran also stated that the left ear got 
infected easily after swimming.  The left eardrum had been 
perforated in service.  Examination of the left ear revealed 
a perforated tympanic membrane with a chalky white exudate.  
The diagnosis was left ear hearing loss.  

Also in December 1998, the veteran was afforded a VA 
audiology examination.  Evaluation revealed pure tone 
thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
10
35
30
LEFT
-----
25
30
40
45

The average pure tone loss was 23 dB on the right and 35 dB 
on the left.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 88 percent in the 
left ear.  

In an August 1999 rating decision, the RO continued a 
noncompensable evaluation for residuals of a shell fragment 
wound, left tympanic membrane perforation, non-suppurative, 
with deafness.  The veteran timely appealed that decision.  

With his notice of disagreement, the veteran submitted to the 
RO a letter from Daniel C. Newbill, M.D., dated in September 
1999.  He related that he performed an ears, nose, and throat 
(ENT) examination on the veteran in September.  Physical 
examination was normal.  An audiogram showed high frequency 
hearing loss in the right ear extending into the upper speech 
frequencies and a moderately severe hearing loss in the left 
ear that averages 65 to 70 dB in the low or speech 
frequencies.  Speech audiometry revealed a 12 dB speech 
reception threshold in the right ear with 96 percent 
discrimination and a 52 dB speech reception threshold in the 
left ear with 84 percent discrimination.  Dr. Newbill then 
discussed the veteran's level of disability under the 
American Medical Association standards.  

In a February 2000 letter, Dr. Newbill stated that an 
audiogram performed at that time showed a moderately severe 
sensorineural hearing loss in the left ear and a less severe 
loss in the right ear.  A speech audiogram performed several 
days later showed that the pure tone hearing loss in the 
right ear had become worse.  Dr. Newbill indicated that, as 
compared to the September 1999 audiogram, there had been a 
marked change in the veteran's right ear hearing and that the 
left ear had also become worse, though to a lesser extent.  

During a February 2000 Decision Review Officer conference, 
the veteran related that he had discharge from the left ear 
about twice a year.  

The veteran underwent another VA audiology examination in 
March 2000.  On initial testing, pure tone thresholds, in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
75
65
85
90
LEFT
-----
80
80
90
90

Although speech recognition scores were not provided, speech 
reception thresholds were recorded as 50 dB in the right ear 
and 65 dB in the left ear.  Re-testing revealed pure tone 
thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
65
60
80
85
LEFT
-----
70
70
85
85

Again, speech recognition scores were not provided.  Speech 
reception thresholds were recorded as 25 dB in the right ear 
and 30 dB in the left ear.  Notes to the examination report 
stated that the veteran was recalled for additional testing 
because of elevated responses to tones and spondees and a 
discrepancy between speech reception thresholds and pure tone 
results.  

In April 2000, the veteran was referred to the Audiology 
Clinic at Tripler Army Medical Center for additional testing.  
He complained of increased right ear hearing loss in the 
least year.  Also, he had been fitted with a left tympanette 
15 months before and now felt unable to hear without the aid 
on.  He reported that he had more difficulty understanding 
conversation and had to turn up the stereo volume.  Review of 
the December 1998 VA evaluation revealed mild-moderate loss 
on the left and mild high frequency loss on the right.  A 
subsequent evaluation by Dr. Newbill indicated fluctuating 
hearing loss between September 1999 and February 2000.  Test 
results from February 2000 indicated a bilateral moderate-
profound hearing loss.  However, the pure tone averages with 
inconsistent with the spondee threshold.  

After testing, the Army audiologist stated that pure tone 
thresholds ranged from 40 to 75 dB bilaterally.  Responses 
were inconsistent and obtained only after re-instruction.  
Initial responses were 10 to 15 dB higher.  Pure tone 
thresholds were considered to be elevated and unreliable as 
they were not consistent with spondee thresholds.  Spondee 
thresholds were 25 dB on the right and 35 dB on the left.  
They were initially 10 to 15 dB higher.  Speech 
discrimination testing yielded scores of 84 percent on the 
right and 86 percent on the left.  The examiner also noted 
that otoacoustic emissions response on the right was not 
consistent with the severity of the loss.  The report 
included all raw test results.  The examiner concluded that 
the test results were inconsistent and not considered 
reliable and that pure tone thresholds appeared to be 
elevated bilaterally, greater on the right.  

In an April 2000 report, the VA examiner interpreted the 
audiogram results from the Tripler Army Medical Center and 
reported pure tone thresholds, in dB, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
45
45
55
65
LEFT
-----
45
50
50
60

Average pure tone loss was 53 dB on the right and 51 dB on 
the left.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 86 percent in the 
left ear.  The examiner reviewed his prior test results from 
December 1998 and March 2000, as well as all test results 
from the Army audiologist's report.  He added that acoustic 
reflexes, both ipsi- and contra-lateral, were also 
inconsistent with voluntary pure tone thresholds.  

In a June 2000 rating action and supplemental statement of 
the case, the RO awarded separate noncompensable disability 
ratings for bilateral hearing loss and for residuals of shell 
fragment wound, left tympanic membrane perforation, non-
suppurative.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its June 2000 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2000); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2000); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the December 1998 VA 
audiology examination to Table VI yields a Roman numeral 
value of I in the right ear and II in the left ear.  Applying 
the results of the April 2000 audiology evaluation to Table 
VI yields a Roman numeral value of II for both the right ear 
and the left ear.  Applying the values from each examination 
to Table VII finds that the veteran's hearing loss is 
evaluated as noncompensable.  

The Board acknowledges that Dr. Newbill reports more severe 
hearing loss findings on his examinations of the veteran.  
Similarly, initial test pure tone thresholds obtained for 
purposes of the most recent VA examinations also showed more 
severe hearing loss.  However, both audiologists who 
performed testing for VA agreed that the pure tone thresholds 
were inconsistent with speech reception thresholds and other 
test results and were therefore unreliable.  Moreover, the 
Army audiologist, on review of Dr. Newbill's records, also 
found inconsistencies in those results.  Therefore, the Board 
finds that its use of the December 1998 and April 2000 VA 
test results for evaluating the veteran's hearing loss 
disability is proper.  Specifically, there is no suggestion 
in the report of the December 1998 VA examination that the 
results are unreliable.  The results of the April 2000 tests, 
though still considered unreliable, were deemed more 
acceptable than initial tests.          

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.85, Diagnostic Code 6100 (2000); 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998).   


2.  Residuals of a Shell Fragment Wound, Left Tympanic 
Membrane Perforation

The residuals of the shell fragment wound with left tympanic 
membrane perforation is rated as noncompensable under 
Diagnostic Code (Code) 6211, perforation of the tympanic 
membrane.  As with hearing impairment, VA promulgated new 
regulations amending the rating criteria for diseases of the 
ear, effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 
25,210 (codified at 38 C.F.R. pt. 4).  Again, in such 
circumstances, the regulation version most favorable to the 
veteran will apply, factoring in the effective date of the 
amendments.  Karnas, 1 Vet. App. at 313; DeSousa, 10 Vet. 
App. at 467; 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  In 
any event, review of regulations reveals that no change was 
made to the text of Code 6211.  Therefore, the Board finds 
that the amended regulation is not more favorable to the 
veteran.  

Code 6211 provides only a noncompensable evaluation for a 
perforated tympanic membrane.  38 C.F.R. § 4.87 (2000); 
38 C.F.R. § 4.87a (1998).  There are other diagnostic codes 
for ear diseases or disorders.  However, based on the 
evidence of record, the Board finds no basis for evaluating 
the veteran's disability under another diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The veteran's primary ear-related difficulty is hearing loss, 
for which he is separately evaluated.  As to other left ear 
difficulties, he reports having discharge about twice a year 
and being susceptible to ear infections after swimming.  The 
December 1998 VA otology examination shows only a perforated 
tympanic membrane and a chalky white exudate.  Dr. Newbill's 
September 1999 physical examination of the ears was 
completely normal.  Given the lack of objective findings and 
minimal related subjective complaints, the Board finds that 
the preponderance of the evidence is against a compensable 
disability rating for residuals of a shell fragment wound, 
left tympanic membrane perforation, non-suppurative.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.87, Code 6211 (2000); 38 C.F.R. § 
4.87a, Code 6211 (1998).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  

A compensable disability rating for residuals of a shell 
fragment wound, left tympanic membrane perforation, non-
suppurative, is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

